DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 30 July 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/771,310 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 30 July 2021 is acknowledged and entered.  Following the amendment, claims 29, 30, 84, 89 and 129-131 are canceled, claims 26 and 132 are amended, and the new claims 133-135 are added.    
Note, the amendment indicates “124-132. (Canceled)”; however, claim 132 is not canceled.  Appropriate correction is required.  
Currently, claims 1-18, 20-28, 31, 37, 59, 62, 64, 70-73, 83, 85, 113, 114, 123 and 132-135 are pending, and claims 26-28 and 132-135 are under consideration. Claims 1-18, 20-25, 31, 37, 59, 62, 64, 70-73, 83, 85, 113, 114 and 123 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 29, 30, 84, 89 and 129-131 are moot as the applicant has canceled the claim.
The new matter rejection of claims 26-28 and 132 under 35 U.S.C. 112(a) is withdrawn in view of applicants amendment.
The rejection of claims 26-28 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 132 and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 132 is indefinite because it is dependent from a canceled claim, claim 131.
Claim 134 is indefinite for the recitation “wherein the second treatment period comprises administering bimekizumab once every eight weeks” because it is unclear whether a particular dose is required (as for the 1st treatment period).
Claim 135 is indefinite because it is dependent from itself.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Note, claims 132 and 135 are indefinite for the reasons above, and cannot be evaluated properly with respect to their relevance to the prior art.  Accordingly, claims 132 and 135 are excluded from consideration in the instant rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28 and 132 remain rejected, and the new claims 133 and 134 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0183558, 7/19/2012; or its patent US 8,580,265, 11/12/2013; provided by applicants), and further in view of Guettner et al. (US 2013/0202610, 8/8/2013), for the reasons of record set forth in the previous Office Actions mailed on 6/25/2020, and 3/1/2021.  
The amended claim 26 and the new claim 134 recite the antibody bimekizumab.  According to the specification, “U.S. Pat. No. 8,580,265 (Jan. 14, 2011 priority date) describes a second, higher affinity antibody, CA028_00496.g3, also known as UCB4940 or Bimekizumab” (page 33, lines 26-27).  As such, Adams also teaches bimekizumab, comprising L and H chains comprises the amino acid sequences of SEQ ID NO:11 and 15, respectively, which are 100% identical to the present SEQ ID NO:13 and 16, respectively.  
Applicants argument filed on 30 July 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-10 of the response, the applicant argues that independent claim 26 as amended recites at a dose of 320 mg every four weeks for 16 weeks, and the Examiner has not established a prima facie case of obviousness as not all elements of the claims are disclosed or suggested in the cited art, and the art provides no reasonable expectation of success at arriving at the present invention; that Guettner discloses an antibody that selectively inhibits IL-17A, and not an antibody that selectively inhibits both IL-17A and IL-17F as recited in the claims; that post filling reports indicate that bimekizumab is more effective than secukinumab (Guettner’s), which required more frequent dosing than the antibody recited in the claims to achieve a therapeutic effect, and that as reported in Reich et al., secukinumab was dosed at 300 mg weekly for 4 weeks and then every 4 weeks for 48 weeks; in contrast, bimekizumab was dosed at 320 mg once every 4 weeks for 16 weeks and then administered once every 4 weeks or 8 weeks. 
This argument is not persuasive for the reasons of record.  Additionally, “[P]rior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, … . The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  … … The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a).  Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, III.).  In the instant case, while Guettner’s antibody targets IL-17A, the reference demonstrates the high efficacy of the antibody in treating moderate to severe chronic plaque-type psoriasis with different regimens including 150 mg and 300 mg, wherein PASI 75 was achieved after 12 weeks of treatment compared to placebo, for example.  Therefore, Guettner’s regimens provide a valuable reference as a starting guidance, based on which, one skilled in the art would be able to optimize the precise therapeutically effective amount for a particular patient depending upon the various factors, and by routine experimentation, and such optimization is within the judgement of the clinician, and does not constitute a novel inventive concept.  Various regimens using an IL-17 antibody for treating psoriasis are known in the art, and are disclosed in the present application, indicating that various regimens with different doses, intervals, etc. can be effective and are suitable for the disease treatment.   
At pages 10-11 of the response, the applicant argues that even if one of ordinary skill in the art would have been motivated to optimize the administration of an anti-IL17A/IL-17F antibody based on the conditions disclosed in the cited art, nothing would have led the ordinary artisan to the dosing regimen recited in the claimed methods; that Adams discloses that an anti-IL-17A/IL-17F antibody can be administered in an amount broadly ranging from 0.1 mg/kg to 20 mg/kg, but does not disclose a specific dosing regimen for the treatment of psoriasis; and Guettner provides no further teaching that would allow the skilled person to arrive at the method recited in the pending claims starting from Adams; for example, Guettner is focused on a dosage regimen comprising five weekly doses of the antibody (at a dose of 75 mg to 300 mg), not monthly dosing for 16 weeks as recited in claim 26. 
This argument is not persuasive for the reasons of record and above.  Additionally, applicants argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the cited references that render the claimed method obvious (for the reasons of record).  Further, “all disclosures in reference patent must be evaluated, including nonpreferred embodiments; a reference is not limited to disclosure of specific working examples.” In re Mills and Palmer, 470 F.2d 649, 651, 176 USPQ 196, 198 (CCPA 1972).  Therefore, the argument of what Guettner is focused on is unpersuasive.  Once again, the prior art reference teaches various regimens, therefore, in the absence of any evidence of criticality, mere argument that the skilled person would not be able to arrive at the method recited is not persuasive, especially in view of various regimens disclosed in the present specification, and “at least 12 weeks” in the previous claim 26, for example.

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/4/21